Acknowledgment
The amendment filed on January 17, 2022, responding to the Office Action mailed on October 29, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-8 and 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on January 17, 2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose the method of claim 1 comprising removing the flexible protrusions by laser cutting where Examiner is mindful of the burden of production and persuasion.
Claims 2-7 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 8, the prior art fails to teach the device of claim 8 wherein the base protrusions and the base substrate for manufacturing the flexible display panel are made of a same material and the base substrate for manufacturing the display panel is a glass substrate.
Claim 10 depends upon claim 8 and s allowable on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893